EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is entered into between Group 1
Automotive, Inc. (“Employer”), and John C. Rickel (“Employee”), as of June 2,
2006 (the “Effective Date”).

RECITALS

WHEREAS, Employer and Employee desire to enter into an employment relationship
under the following terms.

WHEREAS, Employee has made the following representations to Employer, and
Employer is relying upon such representations: (i) Employee is not subject to
any non-compete or other provision in any other agreement to which he is a party
that would restrict his ability to perform his obligations under this Agreement;
and (ii) Employee is not bound by the terms of any other employment agreement
that would prevent him from performing his obligations under this Agreement.

WHEREAS, simultaneously with the execution of this Agreement, Employer and
Employee executed the Incentive Compensation and Non-Compete Agreement
(“Incentive Compensation Agreement”) governing the terms and conditions of
Employer’s grant of restricted sock or restricted stock units (collectively
“Restricted Stock”) to Employee and the terms and conditions of Employee’s
non-competition obligations to Employer.

AGREEMENT

For and in consideration of the mutual promises, covenants, and obligations
contained herein, Employer and Employee agree as follows:



1.   EMPLOYMENT AND DUTIES

1.1. Agreement to Employ. Employer shall employ Employee, and Employee shall be
employed by Employer, beginning January 1, 2006 (the “Start Date”) and
continuing throughout the Term (as defined below) of this Agreement, subject to
the terms and conditions of this Agreement and the Incentive Compensation
Agreement.

1.2. Position and Responsibilities. Employee shall serve as Chief Financial
Officer of Employer. Employee shall perform diligently the duties and services
appertaining to such position as reasonably determined by Employer, as well as
such additional duties and services appropriate to such position which Employee
from time to time may be reasonably directed to perform by Employer. Employee
shall at all times comply with and be subject to such reasonable policies and
procedures as Employer may establish from time to time, which shall not be
contrary to the terms of this Agreement. Employee shall devote Employee’s full
business time, energy, and best efforts to the business and affairs of Employer.
Employee shall not engage, directly or indirectly, in any other business,
investment, or activity that interferes with Employee’s performance of
Employee’s duties hereunder, is contrary to the interests of Employer or any of
its subsidiaries or affiliates, or requires any significant portion of
Employee’s business time; provided, however, that Employee may engage in passive
personal investments that do not conflict with the business and affairs of
Employer or any of its subsidiaries or affiliates or interfere with Employee’s
performance of his duties hereunder.

1.3. Fiduciary Duties. Employee acknowledges and agrees that Employee owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of Employer or any of its subsidiaries or affiliates and to do no
act which would be inconsistent with those duties. In keeping with these duties,
Employee shall make full disclosure to Employer of all business opportunities
pertaining to Employer’s business and shall not appropriate for Employee’s own
benefit business opportunities concerning the subject matter of the fiduciary
relationship.

1.4. Conflicts of Interest. Any direct or indirect interest of Employee in
connection with, or benefit received by the Employee from, any outside
activities, particularly commercial activities, which might in any way adversely
affect Employer, or any of its affiliates, shall be deemed to be a conflict of
interest. In keeping with Employee’s fiduciary duties to Employer, Employee
shall not knowingly become involved in a conflict of interest with Employer, or
its affiliates, or upon discovery thereof, allow such a conflict to continue.
Moreover, Employee agrees that Employee shall disclose to Employer’s Vice
President, Legal Counsel and the audit committee of the Employer’s board of
directors (the “Board”) any facts which might involve such a conflict of
interest that has not been approved by Employer’s Board. The Employer’s
determination as to whether a conflict of interest exists shall be conclusive
absent manifest error; but this standard shall not apply to, nor shall any
determination under this Section 1.4 affect, any issue that may arise as to the
existence of “cause” under Section 3.2(i). Employer reserves the right to take
such action as, in its judgment, will resolve the conflict, as long as such
action is not contrary to the terms of this Agreement.



2.   COMPENSATION AND BENEFITS

2.1. Base Salary. Employee’s base salary shall be $375,000.00 per annum and
shall be paid in semi-monthly installments in accordance with Employer’s
standard payroll practice. Employee’s base salary may be increased from time to
time by Employer and, after any such increase, Employee’s new level of base
salary shall be Employee’s base salary for purposes of this Agreement until the
effective date of any subsequent change. Employee’s base salary shall not be
reduced at any time during the first twelve months of the Term. At any time
after the first anniversary of the Start Date, Employee’s base salary shall not
be reduced other than pursuant to a reduction that is applied to substantially
all other executive officers of Employer and that is no greater than the
percentage applied to substantially all other executive officers.

2.2. Signing Bonus. Employer shall pay Employee a one-time signing bonus of
$150,000.00.

2.3. Annual Incentive Compensation Program. Employee’s bonus shall be determined
by the compensation committee of the Board (the “Compensation Committee”) in
their sole discretion in accordance with the terms of Employer’s Annual
Incentive Compensation Program.

2.4. Benefits and Vacation. While employed by Employer, Employee shall be
allowed to participate, on the same basis generally as other executive level
employees of Employer, in all general and executive level employee benefit plans
and programs, including improvements or modifications of the same, which on the
Effective Date or thereafter are made available by Employer to all or
substantially all of Employer’s employees. Such benefits, plans, and programs
may include, without limitation, medical, health, vision and dental care, life
insurance, disability protection, deferred compensation and retirement plans.
Employer will furnish Employee one “demonstrator vehicle” of Employee’s choice,
and one vehicle allowance totaling $1,250.00 per month. Additional perquisites
must be approved by the Board and the Compensation Committee. Nothing in this
Agreement is to be construed or interpreted to provide greater rights,
participation, coverage, or benefits under such benefit plans or programs than
provided to similarly situated employees pursuant to the terms and conditions of
such benefit plans and programs. In addition, Employer may furnish to Employee
benefit plans and programs that are not generally available to other employees,
including, without limitation, Employer’s Deferred Compensation Plan, Executive
Long-Term Disability Plan, Employee Stock Purchase Plan, 401(k) and life
insurance programs.

2.5. Business Expenses. Employee shall be entitled to incur, and be reimbursed
for, all reasonable out-of-pocket business expenses incurred in the performance
of Employee’s duties on behalf of Employer. Employer shall reimburse Employee
for such expenses, in accordance with Employer’s policies regarding
reimbursement of expenses, subject to the Employee presenting appropriate
supporting documents regarding such expenses as required by Employer’s policies.

2.6. Benefit Obligations. Employer shall not by reason of this Section 2 be
obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any incentive compensation or employee benefit program or plan,
so long as such actions are similarly applicable to other covered employees
generally. Moreover, unless specifically provided for in a written plan document
adopted by the Board or the Compensation Committee, none of the benefits or
arrangements described in this Section 2 shall be secured or funded in any way,
and each shall instead constitute an unfunded and unsecured promise to pay money
in the future exclusively from the general assets of Employer and its
subsidiaries and affiliates.

2.7. Taxes. Employer may withhold from any compensation, benefits, or amounts
payable under this Agreement all federal, state, city, or other taxes as may be
required pursuant to any law or governmental regulation or ruling.



3.   TERM OF THIS AGREEMENT, EFFECT OF EXPIRATION OF TERM, AND TERMINATION PRIOR
TO EXPIRATION OF TERM AND EFFECTS OF SUCH TERMINATION  

3.1. Term. The term of this Agreement shall be from January 1, 2006 through
December 31, 2008 (the “Term”), unless earlier terminated as provided for
herein.

3.2. Termination by Employer. Notwithstanding any other provisions of this
Agreement, Employer shall have the right to terminate Employee’s employment
under this Agreement at any time, including during the Term, for any of the
following reasons:



  (i)   For “cause,” which, as used in this Section 3.2(i), shall mean any of
the following; (a) the Employee’s conviction or plea of nolo contendere to a
felony or a crime involving moral turpitude; (b) the Employee’s breach of any
material provision of either this Agreement, the Employee Handbook, Employer’s
Code of Conduct, or the Code of Ethics for Specified Officers of Employer signed
by Employee; (c) the Employee’s using for his own benefit any confidential or
proprietary information of Employer, or willfully divulging for his benefit such
information; (d) the Employee’s (1) fraud or (2) misappropriation or theft of
any of the Employer’s funds or property; or (e) the Employee’s willful refusal
to perform his duties or gross negligence, provided that Employer, before
terminating the Employee under subsection (b) or (e) must first give written
notice to the Employee of the nature of the alleged breach or refusal and must
provide the Employee with a minimum of fifteen (15) days to correct the problem
and, provided further, before terminating Employee for purported gross
negligence Employer must give written notice that explains the alleged gross
negligence in detail and must provide Employee with a minimum of twenty
(20) days to correct the problem, unless correction is inherently impossible;



  (ii)   For any other reason whatsoever, including termination without cause,
in the sole discretion of Employer’s Board of Directors;



  (iii)   Upon Employee’s death; or



  (iv)   Upon Employee’s becoming incapacitated by accident, sickness, or other
circumstance which in the reasonable opinion of a qualified doctor approved by
the Board renders him mentally or physically incapable of performing the
essential functions of Employee’s position, with or without reasonable
accommodation, and which will continue in the reasonable opinion of such doctor
for a period of not less than 180 days. If the Employee disagrees with the
determination, the Employee may appoint a doctor of his own choosing and if that
doctor reaches a determination different than that of the first doctor, the two
doctors shall mutually select a third doctor within ten (10) days and such third
doctor’s determination shall be deemed conclusive.

The termination of Employee’s employment shall constitute a “Termination for
Cause” if made pursuant to Section 3.2(i); the effect of such termination is
specified in Section 3.4.

The termination of Employee’s employment shall constitute an “Involuntary
Termination” if made pursuant to Section 3.2(ii); the effect of such termination
is specified in Section 3.5.

The effect of the employment relationship being terminated pursuant to
Section 3.2(iii) as a result of Employee’s death is specified in Section 3.7.

The effect of the employment relationship being terminated pursuant to
Section 3.2(iv) as a result of the Employee’s inability to perform the essential
functions of the position is specified in Section 3.8.

3.3. Termination by Employee. Notwithstanding any other provisions of this
Agreement, Employee shall have the right to terminate the employment
relationship under this Agreement at any time for any of the following reasons:



  (i)   A breach by Employer of any material provision of this Agreement or the
occurrence of a “Constructive Termination Event,” which shall be defined as the
failure by the Employer to pay the Employee’s compensation as provided in this
Agreement, relocation without the Employee’s consent of the Employee’s primary
employment location to a location that is more than 50 miles from the location
to which he will be required to report on his first day of employment, a
material diminution in the Employee’s position, duties, responsibilities,
reporting status, or authority, or if the Employee is requested to perform any
illegal activity or to sign-off on any inappropriate financial statement or
acknowledgement, except that before exercising his right to terminate the
employment relationship pursuant to any of the provisions of this subsection
(i), the Employee must first give written notice to the Employer’s Board of
Directors of the circumstances purportedly giving rise to his right to so
terminate and must provide the Employer with a minimum fifteen (15) days to
correct the problem, unless correction is inherently impossible;



  (ii)   The involuntary reduction of Employee’s base salary or incentive
compensation targets (other than a reduction in such targets applied
consistently to the Company’s other executive officers that is designed to
account for changes in relative EPS projections as a result of such Corporate
Change) within six (6) months after the occurrence of any Corporate Change
(defined below) that is not cured by Employer or its successor, as applicable,
within thirty (30) days of receiving detailed written notice of such event from
Employee. A “Corporate Change” shall mean the first to occur of any of the
following events: (1) an acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (each, a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either: (i) the then outstanding shares of common stock of
Employer (the “Outstanding Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of Employer entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”); excluding,
however, the following: (A) any acquisition directly from Employer (including
without limitation any public offering), other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from Employer; (B) any acquisition by Employer;
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Employer or any Person controlled by Employer; or (D) any
acquisition by any Person pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (1) of this definition of “Corporate Change”);
(2) within any period of 24 consecutive months, a change in the composition of
the board of directors of Employer (the “Board”) such that the individuals who,
immediately prior to such period, constituted the Board (such Board will be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, for purposes of
this definition of “Corporate Change” that any individual who becomes a member
of the Board during such period, whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) will be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board will not be so considered as a member of
the Incumbent Board; provided further that any individual who voluntarily
resigns from the Board in connection with the reduction in size of the Board
will not be deemed to be a member of the Incumbent Board; (3) the consummation
of a reorganization, merger or consolidation or sale or other disposition of all
or substantially all of the assets of Employer (a “Corporate Transaction”);
excluding, however, such a Corporate Transaction pursuant to which (i) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Common Stock and Outstanding Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 50% of, respectively, the outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the entity resulting from such Corporate Transaction (including, without
limitation, an entity which as a result of such transaction owns Employer or all
or substantially all of the Employer’s assets, either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and Outstanding Voting Securities, as the case may be, (ii) no Person (other
than Employer, any employee benefit plan (or related trust) sponsored or
maintained by Employer, by any entity controlled by Employer, or by such entity
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, more than 50% of, respectively, the outstanding shares of common
stock of the entity resulting from such Corporate Transaction or the combined
voting power of the outstanding voting securities of such corporation entitled
to vote generally in the election of directors, except to the extent that such
ownership existed with respect to Employer prior to the Corporate Transaction,
and (iii) individuals who were members of the Board immediately prior to the
approval by the stockholders of Employer of such Corporate Transaction will
constitute at least a majority of the members of the board of directors of the
entity resulting from such Corporate Transaction (it is intended that this
subsection (3) include Corporate Transactions that result in entities other than
corporations that are governed by bodies other than a board of directors,
including without limitation, limited liability companies that are governed by a
board of managers); or (4) the approval by the stockholders of Employer of a
complete liquidation or dissolution of Employer, other than to a corporation
pursuant to a transaction which would comply with clauses (i), (ii) and (iii) of
subsection (3) of this definition of “Corporate Change,” assuming for this
purpose that such transaction were a Corporate Transaction. Any such Corporate
Change must also constitute a change in control as such phrase is defined in
section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the guidance issued thereunder, including consideration of all
applicable attribution of ownership rules under section 318 of the Code to the
extent required by any guidance under section 409 A of the Code; or



  (iii)   For any other reason whatsoever, in the sole discretion of Employee.

The termination of Employee’s employment by Employee shall constitute an
“Involuntary Termination” if made pursuant to Section 3.3(i) or 3.3(ii); the
effect of such termination is specified in Section 3.5. The termination of
Employee’s employment by Employee shall constitute a “Voluntary Termination” if
made pursuant to Section 3.3(iii); the effect of such termination is specified
in Section 3.4.

3.4. Payments Upon Voluntary Termination and Termination for Cause. Upon a
“Voluntary Termination” of the employment relationship during the Term by
Employee pursuant to Section 3.3(iii), or for “cause” by Employer pursuant to
Section 3.2(i), all compensation and benefits for Employee shall cease and
terminate as of the date of termination. Employee shall be entitled to pro rata
salary through the date of such termination, but Employee shall not be entitled
to any bonuses with respect to the operations of Employer, its subsidiaries
and/or affiliates for the calendar year in which Employee’s employment with
Employer is terminated. Employee will be entitled to the use of the
“demonstrator vehicle” provided pursuant to Section 2.5 for 30 days following
date of termination.

3.5. Payments Upon Involuntary Termination. Upon an Involuntary Termination of
the employment relationship during the Term by Employer pursuant to
Section 3.2(ii), or by Employee pursuant to Section 3.3(i), Employee shall be
entitled, in consideration of Employee’s continuing obligations hereunder after
such termination (including, without limitation, Employee’s non-competition
obligations as set forth in the Incentive Compensation Agreement), to receive
the compensation specified in Section 2.1 for the greater of (A) the lesser of
(i) two years or (ii) the remainder of the Term or (B) one year, payable
semi-monthly, as if Employee’s employment (which shall cease on the date of such
Involuntary Termination) had continued for the period of such payments, in
either case less any payments made pursuant to the provision in Section 2.2
(unless Employee has served as Chief Financial Officer of Employer since such
payments were made). Employee shall also be entitled to a pro-rated bonus (based
on termination date), calculated in accordance with the Employer’s Incentive
Compensation Plan and paid in the next year following the release of earnings
for the year in which termination occurred.

Upon an Involuntary Termination of the employment relationship by Employee
pursuant to Section 3.3(ii), Employee shall be entitled, in consideration of
Employee’s continuing obligations hereunder after such termination (including,
without limitation, Employee’s non-competition obligations as set forth in the
Incentive Compensation Agreement), to receive in a lump sum payment the
compensation specified in Section 2.1 for the greater of (A) the lesser of
(i) two years or (ii) the remainder of the Term or (B) one year. In the event of
an Involuntary Termination pursuant to Sections 3.2(ii), 3.3(i) or 3.3(ii), all
Restricted Stock and stock options granted to Employee under the Incentive
Compensation Agreement shall become 100% vested, the exercise of which shall
continue to be permitted as if Employee’s employment had continued for the full
Term of this Agreement. Employee will be entitled to a pro-rated bonus (based on
termination date), calculated in accordance with the Employer’s Incentive
Compensation Plan and paid in the next year following the release of earnings
for the year in which such termination occurred. The Employee would also be
eligible for use of the “demonstrator vehicle” provided pursuant to Section 2.5
for six months from date of termination. Employee shall not be under any duty or
obligation to seek or accept other employment following Involuntary Termination
and the amounts due Employee hereunder shall not be reduced or suspended if
Employee accepts subsequent employment. As noted in the Incentive Compensation
Agreement, the rights and liabilities of Employer and Employee regarding
entitlement to vesting of all Restricted Stock and stock options, shall be
conditioned and dependent on the Employee’s consent and agreement to the
promises set forth therein and to the enforceability of such covenants stated
therein. If it shall be determined that any payment or distribution by the
Employer to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, would be subject to the excise tax imposed by the Section 4999 of the
Internal Revenue Code of 1986, as amended, or any interest or penalties are
incurred by the Employee with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Employer shall pay to the Employee an
amount equal to the Excise Tax; provided, Employer shall not be required to pay
taxes that result from such Excise Tax payment. Employee’s rights and remedies
under this Section 3.5 shall be Employee’s sole and exclusive rights and
remedies against Employer or its subsidiaries or affiliates concerning
Employee’s employment and termination from Employer, and Employer’s and its
subsidiaries’ and affiliates’ sole and exclusive liability to Employee under
this Agreement, in contract, tort, or otherwise, for any Involuntary Termination
of the employment relationship or concerning Employee’s employment and
termination from Employer.

3.6. Covenant Not to Sue. Employee shall not sue or lodge any claim, demand or
cause of action against Employer based on Involuntary Termination for any monies
other than those specified in Section 3.5. If Employee breaches this covenant,
Employer, and its subsidiaries and affiliates shall be entitled to recover from
Employee all sums expended by Employer, and its subsidiaries and affiliates
(including costs and attorneys’ fees) in connection with such suit, claim,
demand or cause of action. Employer and its subsidiaries and affiliates shall
not be entitled to offset any of the amounts specified in the immediately
preceding sentence against amounts otherwise owing by Employer and its
subsidiaries and affiliates to Employee prior to a final determination under the
terms of the arbitration provisions of this Agreement that Employee has breached
the covenant contained in this Section 3.6.

3.7. Payments Upon Employee’s Death. Upon termination of the employment
relationship as a result of Employee’s death (i) Employee’s heirs,
administrators, or legatees shall be entitled to Employee’s pro rata salary
through the date of such termination, and Employee’s heirs, administrators, or
legatees shall be entitled to a pro-rated bonus (based on date of death),
calculated in accordance with the Employer’s Incentive Compensation Plan and
paid in the next year following the release of earnings for the year in which
such termination occurred; and (ii) all Restricted Stock and stock options
granted to Employee pursuant to the Incentive Compensation Agreement shall
become 100% vested. Employee’s surviving spouse would be eligible for the use of
the “demonstrator vehicle” provided pursuant to Section 2.5 for 12 months from
date of death of Employee.

3.8. Payments Upon Employee’s Incapacity. Upon termination of the employment
relationship as a result of Employee’s incapacity pursuant to Section 3.2(iv):
(i) Employee shall be entitled to his pro rata salary through the date of such
termination, and Employee shall be entitled to a pro-rated bonus (based on date
of death), calculated in accordance with the Employer’s Incentive Compensation
Plan and paid in the next year following the release of earnings for the year in
which such termination occurred; and (ii) all Restricted Stock and stock options
granted to Employee under the Incentive Compensation Agreement shall become 100%
vested. The Employee would also be eligible for use of the “demonstrator
vehicle” provided pursuant to Section 2.5 for six months from date of
disability.

3.9. Right of Set-Off. In all cases, the compensation and benefits payable to
Employee under this Agreement upon termination of the employment relationship
shall be reduced and offset by any amounts to which Employee may otherwise be
entitled under any and all severance plans (excluding any pension, retirement
and profit sharing plans of Employer that may be in effect from time to time) or
policies of Employer or its subsidiaries or affiliates or any successor to all
or a portion of the business or assets of Employer.

3.10. Continuation of Certain Obligations. Termination of the employment
relationship shall not terminate those obligations imposed by this Agreement
which are continuing in nature, including, without limitation, Employee’s
obligations of confidentiality, non-competition and Employee’s continuing
obligations with respect to business opportunities that had been entrusted to
Employee by Employer during the employment relationship.

3.11. Scope of Agreement. This Agreement shall govern the rights and obligations
of Employer and Employee with respect to Employee’s salary and other perquisites
of employment.



4.   UNITED STATES FOREIGN CORRUPT PRACTICES ACT AND OTHER LAWS

4.1. Compliance with Foreign Corrupt Practices Act. Employee shall at all times
comply with United States laws applicable to Employee’s actions on behalf of
Employer and its subsidiaries and affiliates, including specifically, without
limitation, the United States Foreign Corrupt Practices Act, generally codified
in 15 USC 78 (“FCPA”), as the FCPA may hereafter be amended, and/or its
successor statutes. If Employee pleads guilty to or nolo contendere or admits
civil or criminal liability under the FCPA or other applicable United States
law, or if a court finds that Employee has personal civil or criminal liability
under the FCPA or other applicable United States law, or if a court finds that
Employee committed an action resulting in Employer or any of its subsidiaries
having civil or criminal liability or responsibility under the FCPA or other
applicable United States law, such action or finding shall constitute “cause”
for termination under this Agreement in accordance with Section 3.2(i) unless
the Board determines that the actions found to be in violation of the FCPA or
other applicable United States law were taken in good faith and in compliance
with all applicable policies of Employer. The rights afforded Employer under
this provision are in addition to any and all rights and remedies otherwise
afforded by the law.



5.   OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS

5.1. Provision of Confidential and Proprietary Information. Employer owns
certain confidential and proprietary information and trade secrets to which
Employee will be given access for the purpose of carrying out his employment
responsibilities hereunder. Furthermore, Employer shall provide Employee with
confidential and proprietary information and trade secrets regarding Employer
and its subsidiaries and affiliates, in order to assist Employee in satisfying
his obligations hereunder. Employer shall provide Employee with specialized
training including orientation, sales and financial information, and computer
and systems training.

5.2. Return of Proprietary Material. All information, ideas, concepts,
improvements, discoveries, and inventions, whether patentable or not, which are
conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during Employee’s employment by Employer (whether
during business hours or otherwise and whether on Employer’s premises or
otherwise) which relate to Employer’s or any of its subsidiaries’ or affiliates’
businesses, products or services (including, without limitation, all such
information relating to corporate opportunities, research, financial and sales
data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names, and marks) shall be disclosed to Employer and are
and shall be the sole and exclusive property of Employer. Upon termination of
Employee’s employment, for any reason, Employee promptly shall deliver the same,
and all copies thereof, to Employer.

5.3. Nondisclosure of Confidential Information. Except as required by law or
process, Employee will not, at any time during or after his employment by
Employer, make any unauthorized disclosure of any confidential business
information or trade secrets of Employer or its subsidiaries or affiliates, or
make any use thereof, except in the carrying out of his employment
responsibilities hereunder. As a result of Employee’s employment by Employer,
Employee may also from time to time have access to, or knowledge of,
confidential business information or trade secrets of third parties, such as
customers, suppliers, partners, joint venturers, and the like, of Employer and
its subsidiaries and affiliates. Employee also agrees to preserve and protect
the confidentiality of such third party confidential information and trade
secrets to the same extent, and on the same basis, as Employer’s or any of its
subsidiaries’ or affiliates’ confidential business information and trade
secrets.

5.4. Ownership of Copyrighted Works. If, during Employee’s employment by
Employer, Employee creates any original work of authorship fixed in any tangible
medium of expression which is the subject matter of copyright (such as
videotapes, written presentations on acquisitions, computer programs, E-mail,
voice mail, electronic databases, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to Employer’s, or any of its
subsidiaries’ or affiliates’ businesses, products, or services, whether such
work is created solely by Employee or jointly with others (whether during
business hours or otherwise and whether on Employer’s or any of its
subsidiaries’ or affiliates’ premises or otherwise), Employer shall be deemed
the author of such work if the work is prepared by Employee in the scope of his
employment; or, if the work is not prepared by Employee within the scope of his
employment, but is specially ordered by Employer or any of its subsidiaries or
affiliates as a contribution to a collective work, as a part of a motion picture
or other audiovisual work, as a translation, as a supplementary work, as a
compilation, or as an instructional text, then the work shall be considered to
be work made for hire and Employer or any of its subsidiaries or affiliates
shall be the author of the work. If such work is neither prepared by Employee
within the scope of his employment, nor a work specially ordered that is deemed
to be a work made for hire, then Employee hereby agrees to assign, and by these
presents does assign, to Employer all of Employee’s worldwide right, title, and
interest in and to such work and all rights of copyright therein.

5.5. Protection of Proprietary Material. Both during the period of Employee’s
employment by Employer and thereafter, Employee shall assist Employer, or any of
its subsidiaries or affiliates and their nominees, at any time, in the
protection of Employer’s or any of its subsidiaries’ or affiliates’ worldwide
right, title, and interest in and to information, ideas, concepts, improvements,
discoveries, and inventions, and its copyrighted works, including without
limitation, the execution of all formal assignment documents requested by
Employer or any of its subsidiaries or affiliates or their nominees and the
execution of all lawful oaths and applications for patents and registration of
copyright in the United States and foreign countries.



6.   MISCELLANEOUS

6.1. Definition of “Affiliates” and “Affiliated.” For purposes of this Agreement
the terms “affiliates” or “affiliated” means an entity who directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with Employer.

6.2. Prohibition of Publication of Certain Information. Except as required by
law or process, Employee shall refrain, both during the employment relationship
and after the employment relationship terminates, from publishing any oral or
written statements about Employer at any of its subsidiaries’ or affiliates’
directors, officers, employees, agents or representatives that are slanderous,
libelous, or defamatory; or that disclose private or confidential information
about Employer or any of its subsidiaries’ or affiliates’ business affairs,
officers, employees, agents, or representatives; or that constitute an intrusion
into the seclusion or private lives of Employer or any of its subsidiaries’ or
affiliates’ directors, officers, employees, agents, or representatives; or that
give rise to unreasonable publicity about the private lives of Employer or any
of its subsidiaries’ or affiliates’ officers, employees, agents, or
representatives; or that place Employer or its subsidiaries’ or affiliates’
officers, employees, agents, or representatives in a false light before the
public; or that constitute a misappropriation of the name or likeness of
Employer or any of its subsidiaries’ or affiliates’ or its officers, employees,
agents, or representatives. Except as required by law or process, the Employer
shall refrain, and shall use its best efforts to assure that its directors,
officers, employees, agents and representatives, and its subsidiaries and
affiliates and their directors, officers, employees, agents and representatives,
shall refrain, both during the employment relationship and after the employment
relationship terminates, from publishing any untrue oral or written statements
about the Employee that are slanderous, libelous, or defamatory; or that
disclose private or confidential information about the Employee; or that
constitute an intrusion into the seclusion or private life of the Employee; or
that give rise to unreasonable publicity about the private life of the Employee;
or that place the Employee in a false light before the public.

6.3. Notice. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to Employer to:

Group 1 Automotive, Inc.

950 Echo Lane, Suite 100

Houston, TX 77024
Attn: Presiding Director of the Board

With a copy to:

Fisher & Phillips LLP

18400 Von Karman Avenue, Suite 400

Irvine, CA 92612

Attn: John M. Polson, Esq.; and

Group 1 Automotive, Inc.

950 Echo Lane, Suite 100

Houston, TX 77024
Attn: Jeff M. Cameron

If to Employee:

John C. Rickel

150 Stoney Creek

Houston, Texas 77024

Either Employer or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

6.4. Governing Law. This Agreement shall be governed in all respects by the law
of the State of Texas, excluding any conflict-of-law rule or principle that
might refer the construction of the Agreement to the laws of another State or
country.

6.5. No Waiver. No failure by either party hereto at anytime to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

6.6. Severability. It is a desire and intent of the parties that the terms,
provisions, covenants, and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law. If any such term, provision,
covenant, or remedy of this Agreement or the application thereof to any person,
association, or entity or circumstances shall, to any extent, be construed to be
invalid or unenforceable in whole or in part, then such term, provision,
covenant, or remedy shall be construed in a manner so as to permit its
enforceability under the applicable law to the fullest extent permitted by law.
In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.

6.7. Arbitration. The Parties agree that any claim, dispute, and/or controversy
that they may have arising from, related to, or having any relationship or
connection whatsoever with this Agreement, Employee’s employment, or other
association with the Company, shall be submitted to and determined exclusively
by binding arbitration under the Federal Arbitration Act. In addition to any
other requirements imposed by law, the arbitrator selected shall be a retired
Judge, or otherwise qualified individual to whom the parties mutually agree, and
shall be subject to disqualification on the same grounds as would apply to a
Judge. The arbitrator shall apply the Federal Rules of Civil Procedure and
Evidence, including all rules of pleading, discovery, evidence and all rights to
resolution of the dispute by means of motions for summary judgment and judgment
on the pleadings. Resolution of the dispute shall be based solely upon the law
governing the claims and defenses pleaded, and the arbitrator may not invoke any
basis (including but not limited to, notions of “just cause”) other than such
controlling law. The arbitrator shall have the immunity of a judicial officer
from civil liability when acting in the capacity of an arbitrator, which
immunity supplements any other existing immunity. Likewise, all communications
during or in connection with the arbitration proceedings are privileged. Awards
shall include the arbitrator’s written reasoned opinion.

6.8. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Employer, its subsidiaries and affiliates and any other person,
association, or entity which may hereafter acquire or succeed to all or a
portion of the business or assets of Employer by any means whether direct or
indirect, by purchase, merger, consolidation, or otherwise. Employee’s rights
and obligations under this Agreement are personal and such rights, benefits, and
obligations of Employee shall not be voluntarily or involuntarily assigned,
alienated, or transferred, whether by operation of law or otherwise, by Employee
without the prior written consent of Employer. Notwithstanding anything to the
contrary in this Section 6.8 or elsewhere in the Agreement, in the event of the
Employee’s death after becoming entitled to receipt of any payment or benefit,
but before receiving all such payments or benefits, the remaining payments shall
be made to the Employee’s survivors or estate and the remaining benefits shall
be provided to his widow or other survivors to the same extent and in the same
manner as if he were still alive.

6.9. Entire Agreement. Except as provided in (1) written company policies
promulgated by Employer dealing with issues such as securities trading, business
ethics, governmental affairs and political contributions, consulting fees,
commissions and other payments, compliance with law, investments and outside
business interests as officers and employees, reporting responsibilities,
administrative compliance, and the like, (2) the written benefits, plans, and
programs referenced in Section 2.5, or (3) any signed written agreements
contemporaneously or hereafter executed by Employer and Employee (including, but
not limited to, the Incentive Compensation Agreement), this Agreement
constitutes the entire agreement of the parties with regard to such subject
matters, and contains all of the covenants, promises, representations,
warranties, and agreements between the parties with respect to such subject
matters and replaces and merges previous agreements and discussions pertaining
to the employment relationship between Employer and Employee.

6.10. Headings. The headings contained in this Agreement are for reference only
and shall not affect the meaning or interpretation of any provision of this
Agreement.

6.11. Amendment. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties hereto.

6.12. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but both of which together will
constitute one and the same instrument

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the date first stated above.

              DATE:   June 2, 2006   GROUP 1 AUTOMOTIVE, INC.

 
           
 
      By:   /s/ Earl J. Hesterberg
 
           
 
      Name:   Earl J. Hesterberg
 
           
 
      Title:   President & CEO
 
           
 
           
DATE:
  June 2, 2006       /s/ John C. Rickel
 
           
 
          JOHN C. RICKEL
 
           

